In the action to set aside the separation agreement and for other relief, the defendants moved in the Appellate Division, Third Department, to dismiss plaintiff’s appeals from two orders of the Supreme Court, Albany County, dated respectively September 10, 1962 arid September 15, 1962, upon the ground, inter alia, that said orders were not appealable. Plaintiff also moved in said Appellate Division to stay the submission, argument, or determination of defendants’ motion, then pending before the Special Term of the Supreme Court, Albany County, for a separate trial of the issues raised by the affirmative defenses pleaded herein. The Appellate Division, Third Department has transferred all the motions to this court for disposition (17 A D 2d 866, 17 A D 2d 996). Motions dismissed as academic (see decisions herewith on companion motion No. 78 and on companion appeals, Morris v. Morris, 18 A D 2d 1009). Beldock, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.